Case 5:19-cv-01179 Document1 Filed 10/01/19 Page 1of5

76666.0309
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION
FRANK STEVENSON §
§
Plaintiff, §
§
Vv. § CIVIL ACTION NO. 5:19-ev-01179
§
TRAVELERS LLOYDS OF §
TEXAS INSURANCE COMPANY §
§
Defendant §

DEFENDANT TRAVELERS LLOYDS OF TEXAS INSURANCE COMPANY’S
NOTICE OF REMOVAL

Defendant TRAVELERS LLOYDS OF TEXAS INSURANCE COMPANY, (“Travelers” or
“Defendant”), files its Notice of Removal of this action from the 285" Judicial District Court, Bexar
County, Texas to the United States District Court for the Western District of Texas, San Antonio
Division, the Court for the District and Division encompassing the place where the lawsuit is
currently pending. In support of this removal, Defendant relies upon the Appendix Filed in Support
of Defendant’s Notice of Removal filed contemporaneously herewith and shows the following:

I.
INTRODUCTION

1. On June 18, 2019, Plaintiff Frank Stevenson filed his original petition in the 285" Judicial
District Court, Bexar County, Texas, styled Frank Stevenson v. Travelers Lloyds of Texas Insurance
Company, Cause Number 2019CI12201 (the “State Court Action”).

2. Citation for the State Court Action was served on Defendant TRAVELERS LLOYDS OF

TEXAS INSURANCE COMPANY on September 12, 2019.
Case 5:19-cv-01179 Document1 Filed 10/01/19 Page 2 of 5

76666.0309

I.
BASIS FOR REMOVAL

3. This Court has original jurisdiction over this State Court Action, pursuant to 28 U.S.C.
§1332(a), because it is a civil action between citizens of different states where the matter in
controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs.

4, The Plaintiff seeks monetary damages over $100,000.00, but not more than
$200,000.00. See Exhibit A-1 at paragraph X. Accordingly, the amount in controversy in this matter
meets and exceeds the federal jurisdictional minimum of $75,000.00 exclusive of interest and costs.

5. Plaintiff was at the time of the filing of this action and still is a citizen of Texas. See
Exhibit A-1 at paragraph II page 1. For diversity purposes, an individual is a citizen of the state of his
domicile, which is the place of his true, fixed, and permanent home and principal establishment, to
which he has the intention of returning home whenever he is absent therefrom. See Stine v. Moore,
213 F.2d 446, 448 (Sth Cir. 1954).

6. Defendant Travelers Lloyds of Texas Insurance Company is a Lloyd’s plan insurance
association and is an unincorporated association. For purposes of diversity jurisdiction, the
citizenship of a Lloyd’s plan insurance association is determined by the citizenship of its
underwriters. Royal Ins. Co. of Am. v Quinn-L Capital Corp., 3 F.3d 877, 882-83 (5" Cir. 1993): see
also State Farm Lloyds v. Peed, No. CIV.A. 3:00CV1696-BC, 2001 WL 513427 (N.D. Tex. May 9,
2001)“ For purposes of diversity jurisdiction, a Lloyds Plan insurer is considered an ‘unincorporated
association’ whose citizenship is determined solely by the citizenship of its underwriters.).

7. On the date of this removal and at all relevant times, including the date suit was filed,

Travelers Lloyds of Texas Insurance Company’s underwriters are all citizens of Connecticut; none of
Case 5:19-cv-01179 Document1 Filed 10/01/19 Page 3 of5

76666.0309

its underwriters are citizens of Texas. See Exhibit “C”. Accordingly, Travelers Lloyds of Texas
Insurance Company is a citizen of Connecticut.

8. Because the amount in controversy exceeds $75,000.00 and Plaintiff is a citizen of Texas
while no properly joined defendant is a citizen of Texas, this Court has original jurisdiction over the
present action pursuant to 28 USC § 1332. Therefore, removal is proper.

9. This action may be removed to this Court pursuant to 28 USC § 1441(a), which allows for
the removal of any civil action brought in the state court of which the District Courts of the United
States have original jurisdiction, by the defendant or the defendants, to the District Court of the
United States for the district and division embracing the place where such action is pending.

10. This Notice of Removal is filed within thirty (30) days after service (on September 12,
2019) by Defendant of the State Court Action. This Notice of Removal is also filed within one year
of the filing of Plaintiff's Original Petition by which the State Court Action was commenced. This
Notice, therefore, is timely filed pursuant to 28 USC § 1446 (b).

IIE.
PROCEDURAL REQUIREMENTS

11. In accordance with 28 USC §1446 (D), Defendant will promptly give written notice of
this Notice of Removal to Plaintiff through counsel of record and file a copy of its Notice of
Removal in the 285" Judicial District Court, Bexar County, Texas.

12. Defendant reserves the right to amend or supplement this Notice of Removal.

13. The following are included in the Appendix filed contemporaneously with this Notice of
Removal:

(a) an index of all documents that clearly identifies each document and indicates the date

the document was filed in the State Court Action;
Case 5:19-cv-01179 Document1 Filed 10/01/19 Page 4of5

76666.0309

(b) a copy of each document filed in the State Court Action, except discovery material,
arranged in chronological order according to the state court filing date;
(c) a separately filed JS-44 Civil Cover Sheet; and
(d) a supplement to the JS-44 Civil Cover Sheet for Cases Removed from State Court.
For the above reasons, Defendants give notice of the removal of the State Court Action to this
Court and respectfully request that this action proceed before this Court as though it had originally
been instituted in this Court.
Dated: 1° day of October, 2019.
Respectfully submitted,
ADAMI, SHUFFIELD, SCHEIHING
& BURNS, P.C.
9311 San Pedro, Suite 900
San Antonio, Texas 78216
Telephone: (210) 344-0500

Telecopier: (210) 344-7228
bscheihing@adamilaw.com

   

 

ROBERT F. SCHEIHING
State Bar No. 17736350

ATTORNEY FOR DEFENDANT
Case 5:19-cv-01179 Document1 Filed 10/01/19 Page 5of5

76666.0309

CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the above and foregoing document has been
forwarded to the following counsel of record in compliance with the Federal Rules of Civil
Procedure this 1 day of October, 2019:

Robert A. Pollom

Lauren Spencer

Ketterman Rowland & Westlund
16500 San Pedro, Suite 302

San Antonio, Texas 78232
robert@krwlawyers.com

lauren.spencer@krwlawyers.com

   

ROBERT F. SCHEIHING
